105 F.3d 647
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William H. GLAZEBROOK, Plaintiff--Appellant,v.Malcolm A. BOOKER, Jr., Defendant--Appellee,andReno S. Harp;  Paul F. Sheridan;  Theodore J. Craddock;Judge Fred Combs;  Phyllis E. Gallanti;  Robert J.Grey, Jr.;  Janes H. Flippen, Jr.;Judge Snoddy;  Judge Spain;Judge Blanton, Defendants.
No. 96-6791.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1996.Decided Jan. 9, 1997.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, District Judge.
William H. Glazebrook, Appellant Pro Se.
Robert James Perry, Jr., PERRY & WINDELS, Dillwyn, Virginia, for Appellee.
W.D.Va.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.
PER CURIAM:


1
Appellant appeals the district court's orders denying relief on his 42 U.S.C. § 1983 (1994) complaint and denying his motion for reconsideration.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Glazebrook v. Booker, No. CA-95-711-R (W.D.Va. Apr. 17, 1996;  Apr. 26, 1996).  We deny Appellant's motion for expedited treatment, motion for injunction, motion for permission to add newly emerging evidence, and two motions for emergency relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED